CONCURRING OPINION BY
Senior Judge McCLOSKEY.
I concur with the result reached by the majority based upon the present state of the law. However, I write separately to reaffirm my beliefs as expressed in my dissent in Lueth v. Department of Transportation, Bureau of Driver Licensing, 785 A.2d 133 (Pa.Cmwlth.2001). As such, I would conclude that Paul A. Felbaum’s (Licensee’s) plea of guilty in the State of Illinois constituted a conviction sufficient to warrant a suspension of his operating privileges within this Commonwealth. Additionally, I would conclude that this Commonwealth is not bound by the subsequent manner in which Illinois chooses to treat a person convicted of DUI.
In this regard, I note that the state where the occurrence took place, in this case Illinois, is the only state which can decide if the person committed the act. As noted by the majority- in its opinion, at the de novo hearing before the trial court, *1173Licensee himself admitted that he pleaded guilty to the Illinois DUI charge. Nevertheless, despite the Illinois court’s acceptance of that plea, the Illinois court directed Licensee to serve a twenty-four month period of court supervision and deferred entry of judgment. The majority relies on this deferred entry of judgment, albeit correctly under Lueth, to conclude that Licensee did not have a qualifying conviction sufficient to warrant a suspension of his operating privileges in this Commonwealth. Once again, I reiterate my belief that the state where the act took place and the subsequent manner in which said state chooses to treat that act cannot and should not be able to control the consequences of the act in this Commonwealth.